EXHIBIT 21 SUBSIDIARIES OF SOTHEBYS As of December 31, 2008, the significant subsidiaries of Sothebys which are wholly owned except where indicated are as follows: JURISDICTIONOFINCORPORATION Sothebys Delaware Sothebys Financial Services, Inc. Nevada SPTC, Inc. Nevada SPTC Delaware, LLC Delaware Sothebys Fine Art Holdings, Inc. Delaware Fine Art Insurance Ltd. Bermuda Sothebys Inc. New York Oatshare Limited United Kingdom Sothebys United Kingdom Sothebys Global Trading Company GmbH Switzerland Sothebys Asia, Inc. Michigan Other than the subsidiaries listed above, the Registrant has 23 directly and indirectly controlled domestic subsidiaries and 38 directly and indirectly controlled foreign subsidiaries.
